Case 1:17-cr-00548-PAC Document 495 Filed 08/23/21 Page 1 of 8

Joshua Adam Schulte, pro se

August 10, 2021

Judge Paul A. Crotty

United States District Judge
Southern District of New York
500 Pearl Street

New York, New Yark 10007

RE: United States v. Joshua Adam Schulte, $3 17 Cr. 548 (PAC}
Dear Judge Crotty:
| write to request an adjournment of trial, currently set for October 25, 2021.

Since the first trial ended in a hung jury, the defense moved for an adjournment twice.
The retrial was initially set after a November 4, 2020 hearing for June 7, 2021. See Transcript,
Dkt. 438. The defense moved for a two week adjournment of trial on January 7, 2021, Dkt. 445,
that was granted the next day, Dkt. 446. The defense moved for an adjournment of trial until
October 25, 2021 on March 22, 2021, Dkt. 457, that was granted the next day, Dkt. 458.

Despite the fact it was the defense who moved for a trial adjournment both times, the
government bears the brunt of the responsibility. The defense had no choice but to move for
an adjournment because the government failed to re-establish SCIF appearances. During the
period immediately following the first trial on March 9, 2020 until August 3, 2021, | was unable
to assist in my own defense—unable to review classified discovery at all including the publicly
released Wikileaks documents; 17 wasted, unproductive months, There never could have been
a trial on June 7, 2021, June 21, 2021, or even October 25, 2021 because the government
simply neglected to perform its duties and permit me access to review discovery to prepare for
the re-trial.

Additionally, the government failed in its obligation to produce unclassified discovery.
First, the government failed to produce SRVO1, one of the home servers seized from my
apartment, until January 6, 2021. See Ex. A. Second, the government failed to produce SRVO2,
the primary server seized from my apartment. To date, the government has yet to produce the
‘server at all. There are discovery requests for this critical server at least as far back as
September 26, 2019, Ex. B, and almost certainly even further. Third, the government failed to
produce the home desktop. Fourth, the government failed to produce the public Wikileaks files
in unclassified format—resulting in my inability to review this evidence at all. Fifth, the MCC
arbitrarily, severely restricted my ability to review unclassified discovery from 24 hours a day, 7
days a week permitted in general population to 2 hours a day, 2 days a week permitted in the
SHU. This restriction, still in place today, has devastated my ability to assist in my own defense.
Sixth, the government refuses to produce the forensic images of the alleged crime scene—
evidence it is required to produce under Fed. R. Crim. P. 16{a}(1){E)(i), (ii), and the Due Process
Clause of the Fifth Amendment. There is no possible way an experienced trial lawyer could go
Case 1:17-cr-00548-PAC Document 495 Filed 08/23/21 Page 2 of 8
United States v. Joshua Adam Schulte, $3 17 Cr. 548 (PAC); August 10, 2021 letter from pro se defendant

to trial in October without review of this critical discovery, let alone me acting pro se. Two and a
half months is simply not enough time for me to prepare for trial especially considering the
government's failure in its obligation to produce discovery, for which there is no excuse.

Finally, there is another critical issue outstanding—my previous counsel never retained
an expert for trial. Although now pro se, | maintain the Constitutional guarantee that the Courts
provide me with an expert of my choosing. How am | supposed to find an expert while | am
tortured in solitary confinement and denied access to search for an expert? This is an issue that
we must address long in advance of trial.

Alternatively, | would be prepared for an October 25, 2021 re-trial on the MCC counts.
The government is using the MCC counts as an excuse to torture me in indefinite solitary
confinement on SAMs since there is no such thing as a presumption of innocence in this country
anymore (See outstanding motion to vacate SAMs and torture, Dkt. 474); however, the
government is simultaneously failing to produce unclassified discovery and classified discovery
that | require to defend myself on the Wikileaks charges. It is unfair to hold my life hostage and
torture me for the government’s failure. The MCC counts are nothing more than a ruse, and as
a forthcoming motion will prove—alli the alleged “NDI” from the MCC charges was already
public information and therefore a jury must be directed to acquit. Hence, | ask the Court to
reconsider the severance motion of the MCC charges (which was denied due to the Court’s ire
of three separate trials, whereas it will now occur anyway due to the hung jury at the first trial).

Regardless of the Court’s decision on severance, all of the outstanding issues disclosed
herein will need to be addressed before a trial date for the Wikileaks charges can be set.
Therefore, | move for an adjournment of trial until these issues are resolved.

Respectfully submitted,

Joshua Adam Schulte, pro se
Case 1:17-cr-00548-PAC Document 495 Filed 08/23/21 Page 3 of 8

EXHIBIT A
Case 1:17-cr-00548-PAC Document 495 Filed 08/23/21 Page 4 of 8

U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvio A. Mollo Building
One Saint Andrew's Plaza
New Fork, New York 19007

ts 7 ry
December 18, 2020 po Le whe
‘ . \ f ee
Via Email {7 {
Sabrina Shroff, Esq. i

Edward Zas, Esq.
vv
an -
Re: United States vy. Joshua Adam Schulte, 83 17 Cr. 548 (PAC) oy Ra SNS
Dear Counsel:

Pursuant to your request, we are providing a drive to your client (Reg, No, 79471-
054) at the Metropolitan Correctional Center that contains the Plex Server seized in 2017.

Very truly yours,

AUDREY STRUASS: age
Acting United States Atrorney rs a

 

 

 

by: ft on
David Ww Dea Jr.
Matthew Laroche

Sidhardha Kamaraju
Assistant United States Attorneys
(2 £2) 637-2420 / 6523

Ce: Nicole McFarland (via email)
MCC Counsel
Case 1:17-cr-00548-PAC Document 495 Filed 08/23/21 Page 5 of 8

BP-A0331
JUN 10

 

AUTHORIZATION TO RECEIVE PACKAGE OR PROPERTY cprrM

FEDERAL BUREAU OF PRISONS
imal

 

 

 

 

 

 

 

 

 

 

 

 

Name and Address of Person Sending Package EXPIRATION DATE
Name i | &
LE GAL PLP ARTMENT Thig Authorisation Is Not Valid After The Date Shown,
Address . Enter Inmate Name, Register No., and
Mac NEW York Institution Address Here:
[S60 Paalk AVE JS. Sehu fhe
city State zip Cade 1 g uy | onset
NY vy [0007]
THE NAMED INMATE IS AUTHORIZED TO RECEIVE (specify below):
You are authorized to send the following personal property. PLEASH NOTE: Including

unauthorized materials in the package will result in the entire package being

returned undelivered,

QUANTITY ITEM AND DESCRIPTION

\ ARD Seve
\ USB coe o

SPECIAL INSTRUCTIONS:

(INCLUDED STATED VALUE)

HARD Dd

We

 

The inmate wiil mail copy #3 and copy #4 to addressee.
The material

addressee may retain copy #3 but must include the copy #4 in the package.
must also be received prior to the Expiration Date shown above.

DISPOSITION: S = Storage; BD = Denated; K =

ENTER SIGNATURE,

EXPIRATION DATE, above.

(Signature and Title)

Keep in Possession;

TITLE AND DATE OF APPROVING OFFICIAL ~

M =

APPROVING OFFICIAL

|

Mail; Cc

DISPOSITION

The

= Contraband
Po

ALSO ENTERS

lw ort

(Date Approved}

 

INSPECTION AND RECEIPT

Completed by Inspecting Staff

Status/Condition of Property Received:

Inspected and cleared for issue;

ay

(Staff Signature)

1/e [r0z1

(Date)

 

 

(Inmate Signature Upon Receipt}

(Date)

 

The Original, Copy 1 and Copy 2 remain Cogether until fully completed. Capy 3 and Capy

4 are Eorwarded to addressee by inmate.

Original- Central File; Copy 1- R&b Property File; Copy 2- inmate; Copy 3- Addressee to Keep; Copy 4~- Addressee place in package

PDF

Prescribed by P5860

This form repla

ces BP-5331.058 of Sep 05
Case 1:17-cr-00548-PAC Document 495 Filed 08/23/21 Page 6 of 8

EXHIBIT B
Case 1:17-cr-00548-PAC Document 495 Filed 08/23/21 Page 7 of 8

 

Southern District

Federal Defenders 52 Duane Street-10th Floor, New York, NY 10007

OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392

David E. Patton Souwhern District uf New York
Executive Director Jennifer L. Brown

Attomiey-ineCharge

September 26, 2019

Matthew Laroche & Sidhardha Kamaraju
United States attorney’s Office
Southern District of New York

1 St.
New

Andrew’s Plaza
York, New York 10007

Re: United States v. Joshua A. Schulte, 17 Cr. 548, (PAC)

Could you please provide us with the following?

1,

Awe whd

Full file listing and associated metadata on ESXi server

(e0022 rm9w89a_ dell raid10-logical)

Vmware configurations for all the virtual machines on ESXi server.
UUID of each virtual disk on ESXi server.

UUID of each physical disk on ESXi server.

Contents of /etc/fstab from ESXi server.

Starch backup files. We have been provided two Confluence backups
(20160416 Confluence and 20160425 Confluence), but not the Stash backups.

a RT bP AES BARR CE AA Ee Lihee 22

The government should provide the two Stash backups (20160416_Stash and
20160425 Stash) or state that they do not believe Mr. Schulte leaked any Stash

information.
Schulte’s home server: QNY56_SC48 SRV02 RAID.
The 302s for the witnesses that the government has spoken to recently.

Respectfully submitted,

/s/Sabrina Shroff & Edward Zas
Counsel for Joshua Schulte

ec: All Cleared Counsel
 

Case 1:17-cr-00548-PAC Document.495 Filed.08/23/21 Page 8 of 8

 

 

‘So Park thn
ho, WY [002-7

3 Soba 74ers

NEW YORK NY 100° fille

49 AUG 2021 PMS Ll

 

NTN: Dudge Crotty, Case > CSO
Ko Se Tntala, 0Paxe. ,

thneted! Sikes Dstt (buck -

ay”
So lead street ys

en

 

NY, Wy (O007J Ley.
- “ Sg agere— iSiegE e ike “Mya figQany pitted ype dReatMtieathhMadahh
